Exhibit 10.20

 

 

AMERICAN CRYSTAL SUGAR COMPANY

 

RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Amended and Restated November 2008

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

INTRODUCTION

 

1

 

 

 

ARTICLE I

DEFINITIONS

2

 

 

 

ARTICLE II

PARTICIPATION

4

 

2.01.

ELIGIBILITY TO PARTICIPATE

4

 

 

 

ARTICLE III

SUPPLEMENTAL RETIREMENT BENEFIT

4

 

3.01.

COMPANY CONTRIBUTIONS

4

 

3.02.

EMPLOYEE CONTRIBUTIONS

5

 

3.03.

ADJUSTMENT TO ACCOUNTS

6

 

3.04.

INVESTMENTS

6

 

3.05.

VESTING

6

 

3.06.

PAYMENT OF BENEFITS

7

 

3.07.

DEATH BENEFIT

8

 

3.08.

CONTRIBUTIONS TO TRUST

8

 

3.09.

BENEFITS UNDER LONG TERM INCENTIVE PLAN

8

 

 

 

 

ARTICLE IV

ADMINISTRATION

8

 

4.01.

POWERS

8

 

4.02.

COMPANY

10

 

4.03.

LIABILITY

10

 

 

 

 

ARTICLE V

MISCELLANEOUS

10

 

5.01.

AMENDMENT AND TERMINATION

10

 

5.02.

NO ALIENATION OF BENEFITS

11

 

5.03.

NO CONTRACT OF EMPLOYMENT

11

 

5.04.

EXPENSES

11

 

5.05.

FUNDING

11

 

5.06.

GOVERNING LAW

11

 

5.07.

SEVERABILITY

11

 

5.08.

INCOMPETENT PARTICIPANTS

12

 

--------------------------------------------------------------------------------


 

AMERICAN CRYSTAL SUGAR COMPANY

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Introduction

 

WHEREAS, American Crystal Sugar Company, a Minnesota agriculture cooperative
corporation (the “Company”), maintains the American Crystal Sugar Company
401(k) Partnership Plan and Trust and Retirement Plan A for Employees of
American Crystal Sugar Company; and

 

WHEREAS, Code Sections 401(a)(17), 402(g), 414(s) and 415 place limits on the
contributions which can be made on behalf of a participant under a qualified
defined contribution plan and a qualified defined benefit plan; and

 

WHEREAS, Code Sections 401(a)(4), 401(k), and 401(m) impose nondiscrimination
requirements on salary reduction and employer matching contributions made on
behalf of a participant under a qualified defined contribution plan; and

 

WHEREAS, the Company adopted the American Crystal Sugar Company Supplemental
Executive Retirement Plan (the “Plan”), effective October 2, 1994, to provide a
select group of management or highly compensated employees with supplemental
retirement benefits and the opportunity to make additional deferrals; and

 

WHEREAS, the Company has amended the Plan from time to time, including
amendments required to comply with Code Section 409A and the notices,
regulations and other guidance of general applicability issued thereunder; and

 

WHEREAS, the Company desires to amend and restate the American Crystal Sugar
Company Supplemental Executive Retirement Plan to reflect all such amendments
and to further clarify certain provisions of the Plan;

 

NOW, THEREFORE, the Company hereby adopts the amended and restated Plan,
generally effective January 1, 2008.  Participation Agreements in effect prior
to the adoption of this amended and restated Plan shall remain in effect
pursuant to Section 3.02(C).

 

RESOLVED, FURTHER, that, for purposes of P.L. 104-95, 4 U.S.C. Section 114,
governing state taxation of nonqualified deferred compensation, the Pension SERP
Account shall constitute a separate plan maintained solely for the purpose of
providing retirement benefits in excess of the limitations imposed on the
Pension Plan by Code Sections 401(a)(17) or 415, or any other limitation on
contributions or benefits imposed on the Pension Plan by the Code.  Further, the
rules governing state taxation of nonqualified deferred compensation under P.L.
104-95, 4 U.S.C. Section 114, shall apply to the 401(k) SERP Account, Employee
SERP Contribution Account and Employer SERP Contribution Account only if the
Participant elects to receive his or her Accounts in the form of equal annual
installments over a period of ten (10) years.

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

 

Whenever used herein with the initial letter capitalized, words and phrases
shall have the meaning stated below unless a different meaning is plainly
required by the context.  For purposes of construction of this Plan, the
masculine term shall include the feminine and the singular shall include the
plural in all cases in which they could thus be applied.

 

ACCOUNTS shall mean the 401(k) SERP Account, Pension SERP Account, Employer SERP
Contribution Account and Employee SERP Contribution Account, maintained for the
benefit of each Participant pursuant to Sections 3.01 and 3.02, and any other
account established under and described in any other provision of this Plan.

 

BENEFICIARY means the persons or person or other entity designated by a
Participant to receive any benefit under the Plan which may be due upon the
Participant’s death.  The dissolution of the marriage of a Participant shall
void a beneficiary designation by the Participant in favor of the Participant’s
spouse in that marriage.  That dissolution, however, shall have no affect on any
other Beneficiary named by the Participant in the beneficiary designation form
on file with the Administrator at the time of that dissolution or on any
beneficiary designation form made by the Participant subsequent to that
dissolution.  If the Participant has not designated a Beneficiary, if no
Beneficiary designated by the Participant survives the Participant, or if,
following a dissolution of marriage, the Participant has not named any other
Beneficiary, any benefit payable under the Plan shall be paid to the
Participant’s estate.

 

BOARD OF DIRECTORS means the Board of Directors of American Crystal Sugar
Company.

 

CODE means the Internal Revenue Code of 1986, as amended from time to time.

 

COMPANY means American Crystal Sugar Company, a Minnesota agriculture
cooperative corporation.

 

COMPENSATION means Compensation as defined in Section 1.12(A) of the
401(k) Plan, except however, Compensation shall include amounts deferred under
Section 3.02 of this Plan.

 

DISABILITY means the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months.

 

EMPLOYEE SERP CONTRIBUTION ACCOUNT means the account established on behalf of
each Participant pursuant to Section 3.02.

 

EMPLOYER CONTRIBUTION means the Employer Contribution provided for under the
terms of the 401(k) Plan for employees who are hired or rehired on or after
September 1, 2007, or who transfer from a union position to a nonunion position
on or after September 1, 2007.

 

2

--------------------------------------------------------------------------------


 

EMPLOYER SERP CONTRIBUTION ACCOUNT means the account established on behalf of
each Participant pursuant to Section 3.02.

 

401(k) PLAN means the American Crystal Sugar Company 401(k) Partnership Plan and
Trust.

 

401(k) SERP ACCOUNT means the account with that name established on behalf of a
Participant pursuant to Section 3.01.

 

PARTICIPANT means a person who has satisfied the requirements of Section 2.01.

 

PARTICIPATION AGREEMENT means an agreement executed by a Participant and the
Company authorizing the Company to deliver a portion of the Participant’s
Compensation through regular payroll deductions.

 

PENSION PLAN means Retirement Plan A for Employees of American Crystal Sugar
Company.

 

PENSION SERP ACCOUNT means the account with that name established on behalf of a
Participant pursuant to Section 3.01.

 

PLAN means the American Crystal Sugar Company Supplemental Executive Retirement
Plan as it may be amended from time to time.

 

PLAN YEAR means, for the purposes of the 401(k) Plan, the twelve (12) month
period which begins on January 1, and ends on December 31.  For the purposes of
the Pension Plan, Plan Year means the twelve (12) month period which begins on
March 1 and ends on February 28.

 

SEPARATION FROM SERVICE means termination of employment with the Company and all
affiliates for any reason, including but not limited to voluntary resignation,
termination by the Company (either with or without cause) or retirement.  A
Participant shall not be deemed to have a Separation from Service if the
Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six (6) months, or, if
longer, so long as the Participant’s right to reemployment with the Company is
provided either by statute or contract.  If the period of leave exceeds six
(6) months and the Participant’s right to reemployment is not provided either by
statute or contract, the Participant shall be deemed to have a Separation from
Service on the first day immediately following such six-month period.

 

TRUST means the trust established or maintained by the Company that is used in
connection with this Plan to assist the Company in meeting its obligations under
the Plan and which is hereby incorporated into the Plan by this reference.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

PARTICIPATION

 

2.01.                     ELIGIBILITY TO PARTICIPATE

 

The Chief Executive Officer, Chief Operating Officer, Chief Financial Officer
and any Vice-President shall be eligible to participate in the Plan.  In
addition, the Board of Directors or its delegate may, from time to time,
identify other employees of the Company who are select management or highly
compensated employees of the Company as eligible to participate in this Plan on
the date designated by the Board of Directors.  The Company shall designate
whether such employee is eligible to be credited with Company contributions
pursuant to Section 3.01, to make employee contributions pursuant to Section
3.02, or both.

 

ARTICLE III

SUPPLEMENTAL RETIREMENT BENEFIT

 

3.01.                     COMPANY CONTRIBUTIONS

 

(a)                                  The Company shall maintain a 401(k) SERP
Account and a Pension SERP Account on its books on behalf of each Participant. 
Each Plan Year, the Company shall credit each Participant’s Accounts with the
amounts determined in (1) and (2) below:

 

(1)                                  The 401(k) SERP Account of a Participant
who participates in the 401(k) Plan shall be credited with a contribution equal
to (A) reduced by (B) as follows:

 

(A)                              An amount equal to the lesser of:

 

(i)                                     The amount deferred under the
401(k) Plan; plus the amount deferred under Section 3.02 of this Plan; or

 

(ii)                                  Four percent (4%) of the Participant’s
Compensation.

 

(B)                                The amount the Company actually contributed
as a matching contribution on the Participant’s behalf under the 401(k) Plan.

 

(2)                                  The Pension SERP Account of a Participant
who participates in the Pension Plan shall be provided a benefit equal to
(A) reduced by (B) as follows:

 

(A)                              The Participant’s Pension Plan benefit if the
limitation of Code Sections 415 and 401(a)(17) did not apply and amounts
deferred under Section 3.02 of this Plan had been included in the definition of
compensation under the Pension Plan,

 

4

--------------------------------------------------------------------------------


 

(B)                                The benefit amount actually provided on the
Participant’s behalf under the Pension Plan.

 

(b)                                 A Participant’s Accounts shall be credited
with the amounts determined pursuant to Section 3.01(a) above at the same time
such amounts would have been credited to the Participant’s account in the
401(k) Plan and the Pension Plan, respectively.

 

(c)                                  The Company shall maintain an Employer SERP
Contribution Account on its books on behalf of each Participant who is eligible
for an Employer Contribution under the 401(k) Plan.  Throughout the Plan Year,
the Company shall credit such Participant’s Employer SERP Contribution Account
with an amount equal to (A) reduced by (B) as follows:

 

(A)                              The Participant’s Employer Contribution
calculated by assuming that the limitations of Code Sections 415 and 401(a)(17)
did not apply and that the amounts deferred under Section 3.02 of this Plan had
been included in the definition of compensation under the 401(k) Plan,

 

(B)                                The amount of the Employer Contribution
actually contributed on the Participant’s behalf under the 401(k) Plan.

 

Such amount shall be credited to the Participant’s Employer SERP Contribution
Account at the same time such amounts would have been credited to the
Participant’s Employer Contribution Account maintained for the Participant under
the 401(k) Plan.

 

3.02.                     EMPLOYEE CONTRIBUTIONS

 

(a)                                  Each Participant may irrevocably elect to
defer Compensation under the Plan by authorizing, on a Participation Agreement,
regular payroll deductions equal to between two percent (2%) and twenty percent
(20%) of his Compensation in integral percentages.

 

(b)                                 Each participant may also irrevocably elect
to defer up to one hundred percent (100%) of any bonuses he is paid by the
Company during the Plan Year or any Per Acre Profit Payments he receives during
the Plan Year; provided, however, that deferrals of Per Acre Profit Payments
shall not be permitted under this Plan on or after January 1, 2005.

 

(c)                                  Prior to the later of (i) the first day of
the Plan Year, or (ii) the 31st day after the Participant becomes eligible to
participate in the Plan, each Participant shall enter into a Participation
Agreement.  Such Participation Agreement shall be irrevocable, shall apply only
to Compensation earned after the date of the Participation Agreement and shall
remain in effect for the Plan Year unless the Participant has a Separation from
Service.  A Participant may not modify his Participation Agreement during a Plan
Year.

 

5

--------------------------------------------------------------------------------


 

(d)                                 The Company shall maintain an Employee SERP
Contribution Account on its books on behalf of each Participant electing to
defer Compensation, bonuses or Per Acre Profit Payments pursuant to this
Section 3.02; provided, however, that deferrals of Per Acre Profit Payments
shall not be permitted under this Plan on or after January 1, 2005.  During each
Plan Year, the Company shall credit each Participant’s Employee SERP
Contribution Account with an amount equal to the amounts deferred pursuant to
Section 3.02(a) and 3.02(b).

 

3.03.                     ADJUSTMENT TO ACCOUNTS

 

Each Participant’s Accounts shall be valued at fair market value as of the last
day of each Plan Year and such other dates as are selected by the Company.  The
Accounts shall reflect the Participant’s aggregate deferral amounts and any
earnings or losses attributable to such amounts.

 

The Participant’s Pension SERP Account shall not be valued under this
Section 3.03 but shall reflect the benefit described in Section 3.01(a)(2).

 

The earnings or losses credited to a Participant’s Accounts shall be based upon
the earnings or losses of the investment options applicable to those Accounts
pursuant to Section 3.04.  For purposes of crediting earnings or losses as of a
valuation date, all contributions under this Plan that have been credited to
those Accounts since the prior valuation date will be treated as having been
credited as of the prior valuation date.

 

3.04.                     INVESTMENTS

 

A Participant may request that his deferrals be allocated among the available
investment options established by the Company.  The initial allocation request
shall remain in effect for all subsequent deferrals until changed by the
Participant.  A Participant may change his or her investment allocation by
completing such written or electronic forms as may be required by the Company,
and shall become effective as soon as administratively feasible after the
Company or other person identified on such forms receives the Participant’s
request.  Although the Company intends to invest deferrals according to the
Participant’s requests, it reserves the right to invest deferrals without regard
to such requests.

 

The Company may make investment options available pursuant to the Trust.

 

3.05.                     VESTING

 

(a)                                  Except as otherwise provided in Appendix B,
amounts credited pursuant to Section 3.01(a)(2), as adjusted pursuant to
Section 3.03, shall become nonforfeitable when and to the extent they would have
become nonforfeitable had they been contributed to the Pension Plan.

 

(b)                                 Amounts credited pursuant to Sections
3.01(a)(1) and 3.02, as adjusted pursuant to Section 3.03, shall be
nonforfeitable at all times.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Except as otherwise provided in Appendix B,
amounts credited pursuant to Section 3.01(c), as adjusted pursuant to
Section 3.03, shall become nonforfeitable when and to the extent they would have
become nonforfeitable had they been contributed to the Participant’s Employer
Contribution Account maintained for the Participant under the 401(k) Plan.

 

3.06.                     PAYMENT OF BENEFITS

 

Within ninety (90) days after the earliest of the Participant’s Separation from
Service, Disability, death or the date specified by the Participant, the Company
shall pay the Participant the vested portion of his Accounts in one of the
following methods as elected by the Participant:

 

(a)                  one lump sum payment; or

 

(b)                 equal annual installments over a period not to exceed ten
(10) years.

 

The Participant shall elect the date and form of distribution at the same time
he or she first completes a Participation Agreement pursuant to Section 3.02. 
If the Participant does not elect a date and form of distribution, payment shall
be made in one lump sum payment within ninety (90) days after the earliest of
the Participant’s Separation from Service, Disability or death.

 

Notwithstanding the foregoing, prior to December 31, 2007, a Participant may
file a one-time election (the “Special Election”) to select a distribution date
and method of distribution for his or her Accounts; provided, however, that,
with respect to a Special Election made on or after January 1, 2006, and on or
before December 31, 2006, such Special Election shall not postpone any payment
that was otherwise scheduled to be made during calendar year 2006 nor accelerate
payment of any portion of the Participant’s Accounts to a date within calendar
year 2006; and provided, further, that, with respect to a Special Election made
on or after January 1, 2007, and on or before December 31, 2007, such Special
Election shall not postpone any payment that was otherwise scheduled to be made
during calendar year 2007 nor accelerate payment of any portion of the
Participant’s Accounts to a date within calendar year 2007.  Under any such
Special Election, the Participant shall not be required to postpone payment for
at least five (5) years after the distribution event.  Such election shall be
subject to such administrative rules as the Company may deem necessary or
desirable for compliance with Code Section 409A and the notices, regulations and
other guidance of general applicability issued thereunder.

 

With the exception of a Participant’s Special Election, the Participant may
elect a new form of distribution; provided, however, that such election must be
made at least twelve (12) months prior to the original distribution date and
must postpone payment for at least five (5) years after such original
distribution date; and provided, further, that such new election shall not be
effective if it precedes the Participant’s Separation from Service with the
Company by less than one year.

 

7

--------------------------------------------------------------------------------


 

Actuarial equivalence under the foregoing paragraphs shall be determined on the
basis of the published 1984 Unisex Pension Mortality Table and a 7% interest
rate assumption.  Early retirement reductions outlined in Section 4.2 of
Retirement Plan A for Employees of American Crystal Sugar Company shall apply;
however, additional reductions applied to benefit payments which commence later
than the first day of the month following retirement shall not apply.

 

3.07.                     DEATH BENEFIT

 

In the event of the death of a Participant prior to payment of a vested portion
of the Participant’s Accounts, any unpaid vested amounts shall be paid to the
Participant’s Beneficiary pursuant to method of distribution previously elected
by the Participant pursuant to Section 3.06.  If no form of distribution has
been elected, such amounts shall be paid to such Beneficiary in one lump sum
payment as soon as feasible after the Participant’s death.

 

3.08.                     CONTRIBUTIONS TO TRUST

 

The Company shall make contributions to the Trust each Plan Year which shall be
sufficient to meet the Company’s obligations under the Plan.  These
contributions shall be made throughout the Plan Year at such times as the
Company may determine and as may be agreed upon with the trustee of the Trust. 
Contributions with respect to Accounts other than the Pension SERP Account shall
match allocations under this Plan, including any earnings not generated in the
Trust (such as earnings attributable to a fixed rate investment option).

 

3.09.                     BENEFITS UNDER LONG TERM INCENTIVE PLAN

 

The American Crystal Sugar Company Long Term Incentive Plan established in the
year 2000 provides for amounts to be credited to an Account under this Plan. 
Accordingly, an Account shall be established under this Plan with respect to
those amounts and shall be credited with earnings and losses under the terms of
the Plan.  Such Account shall be vested and shall be subject to any additional
terms and conditions applicable to that Account under the terms of that
Incentive Plan.  Except to the extent permitted by Code Section 409A and the
notices, regulations and other guidance of general applicability issued
thereunder, this Section 3.09 shall have no further force and effect on or after
January 1, 2005.

 

ARTICLE IV

ADMINISTRATION

 

4.01.                     POWERS

 

(a)                                  The Company shall appoint one or more
persons to administer the Plan.  Such persons shall have, and shall exercise and
perform, all of the powers, rights, authorities, and duties necessary to
administer the Plan, including the authority and discretion to construe and
interpret the Plan, decide all questions of eligibility

 

8

--------------------------------------------------------------------------------


 

for and the amount, manner and time of payment of any benefit payable
hereunder.  Such persons shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions and reports furnished by any actuary,
accountant, controller, counsel or other person employed or engaged by the
Company with respect to the Plan.

 

(b)                                 The procedures for filing claims for
payments under the Plan are described below.  For claims procedures purposes,
the “Claims Manager” shall be the Company.

 

(1)                                  A Participant who believes he or she is
entitled to a payment under the Plan may submit a claim for such payment in
writing to the Company.  Any claim must be made by the Participant or his or her
Beneficiary in writing and state the claimant’s name and the nature of the
payment to be made under the Plan on a form acceptable to the Company.  If for
any reason a claim under this Plan is denied by the Company, the Claims Manager
shall deliver to the claimant a written explanation setting forth the specific
reasons for the denial, specific references to the pertinent provisions under
the Plan on which the denial is based, a description of any additional material
or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary, and information on
the procedures to be followed by the claimant in obtaining a review of his or
her claim, all written in a manner calculated to be understood by the claimant. 
For this purpose:  (i) the claimant’s claim shall be deemed to be filed when
presented in writing to the Claims Manager and (ii) the Claims Manager’s
explanation shall be in writing delivered to the claimant within 90 days of the
date the claim is filed.

 

(2)                                  The claimant shall have 60 days following
his or her receipt of the denial of the claim to file with the Claims Manager a
written request for review of the denial.  For such review, the claimant or the
claimant’s representative may review pertinent documents and submit written
issues and comments.

 

(3)                                  The Claims Manager shall decide the issue
on review and furnish the claimant with a copy within 60 days of receipt of the
claimant’s request for review of the claimant’s claim.  The decision on review
shall be in writing and shall include specific reasons for the decision, written
in a manner calculated to be understood by the claimant, as well as specific
references to the pertinent provisions in the Plan on which the decision is
based.  If a copy of the decision is not so furnished to the claimant within
such 60 days, the claim shall be deemed denied on review.  In no event may a
claimant commence legal action for benefits the claimant believes are due the
claimant until the claimant has exhausted all of the remedies and procedures
afforded the claimant by this Section 4.01(b).

 

9

--------------------------------------------------------------------------------


 

4.02.                     COMPANY

 

Whenever the Company, under the terms of the Plan, is permitted or required to
do or perform any act or matter or thing, it shall be done and performed by the
Chief Executive Officer of the Company or such officer’s delegate, except with
respect to those matters as to which authority is specifically reserved to the
Company’s Board of Directors and except for those matters described in
Section 2.01.

 

4.03.                     LIABILITY

 

Notwithstanding any of the provisions of the Plan to the contrary, neither the
Company nor any individual acting as an employee or agent of the Company shall
be liable to any Participant or any other person for any claim, loss, liability
or expense incurred in connection with the Plan, unless attributable to fraud or
willful misconduct on the part of the Company or any such employee or agent of
the Company.

 

ARTICLE V

MISCELLANEOUS

 

5.01.                     AMENDMENT AND TERMINATION

 

The Company reserves the power to alter, amend or terminate the Plan at any time
and from time to time by the action of the Board of Directors and the interest
of each Participant is subject to the powers so reserved.  An amendment shall be
authorized by the Board of Directors and shall be stated in an instrument in
writing signed in the name of the Company by a person or persons authorized by
the Board of Directors.  After the instrument has been so executed, the Plan
shall be deemed to have been amended in the manner therein set forth, and all
parties interested herein shall be bound thereby.  No amendment to the Plan may
alter, impair, or reduce the benefits of a Participant that are vested under the
Plan prior to the effective date of such amendment without the written consent
of the affected Participant.

 

Notwithstanding the foregoing, the Company expressly reserves the right to amend
the Plan to the extent necessary or desirable to comply with the requirements of
Code Section 409A and the regulations, notices and other guidance of general
applicability issued thereunder without the consent of any Participant. 
Further, in the event the Board of Directors terminates the Plan, such
termination and the distribution of all Participants’ benefits shall be made
within the time prescribed by and in compliance with Code Section 409A and the
regulations, notices and other guidance of general applicability issued
thereunder.

 

10

--------------------------------------------------------------------------------


 

5.02.                     NO ALIENATION OF BENEFITS

 

No payee may assign, anticipate, or otherwise encumber any payment due him under
this Plan.  Any payment due to a payee under this Plan shall be exempt from the
claims of his creditors.

 

5.03.                     NO CONTRACT OF EMPLOYMENT

 

Nothing herein contained shall be construed to constitute a contract of
employment between the Company and any Participant.

 

5.04.                     EXPENSES

 

The expenses of administering the Plan shall be paid by the Company.

 

5.05.                     FUNDING

 

The Plan shall at all times be considered entirely unfunded both for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended, and no provision shall at any time be made with respect
to segregating assets of the Company for payment of any amounts hereunder.  Any
funds with respect to payment to be made hereunder shall continue for all
purposes to be part of the general assets of the Company and available to the
general creditors of the Company in the event of the Company’s bankruptcy (when
the Company is involved in a pending proceeding under the Federal Bankruptcy
Code) or insolvency (when the Company is unable to pay its debts as they
mature).  No Participant or any other person shall have any interests in any
particular assets of the Company by reason of the right to receive a benefit
under the Plan and to the extent the Participant or any other person acquires a
right to receive benefits under this Plan, such right shall be no greater than
the right of any general unsecured creditor of the Company.  The Plan
constitutes a mere promise by the Company to make payments to the Participants
in the future.  Nothing contained in the Plan shall constitute a guaranty by the
Company or any other person or entity that any funds in any trust or the assets
of the Company will be sufficient to pay any benefit hereunder.  Furthermore, no
Participant shall have any right to a benefit under the Plan except in
accordance with the terms of the Plan.

 

5.06.                     GOVERNING LAW

 

To the extent not preempted by the laws of the United States of America, the
laws of the State of Minnesota shall be the controlling state law in all matters
relating to this Plan.

 

5.07.                     SEVERABILITY

 

If any provisions of this Plan shall be held illegal or invalid for any reason,
the illegality or invalidity shall not affect the remaining parts of this Plan,
but this Plan shall be construed and enforced as if the illegal and invalid
provisions never had been included herein.

 

11

--------------------------------------------------------------------------------


 

5.08.                     INCOMPETENT PARTICIPANTS

 

If any person entitled to payment under the Plan has been declared incompetent
and a conservator or other person legally charged with the care of such person
or of his or her estate has been appointed, any distribution under the Plan to
which the person is entitled shall be paid to such conservator or other person
legally charged with the care of the person or his or her estate.  Except as
provided above, when the Company has determined that such person is unable to
manage his or her affairs, the Company may provide for such distribution or any
part thereof to be made to any other person or institution then contributing
toward or providing for the care and maintenance of such person.  Any such
distribution shall be a payment for the account of such person and a complete
discharge of any liability of the Company and the Plan therefor.

 

IN WITNESS WHEREOF, this Plan has been executed on behalf of the Company by its
duly authorized officers as of the 5th day of December, 2008.

 

 

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

 

 

By:

/s/ David Berg

 

 

 

 

 

Its:

President/CEO

 

ATTEST:

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

3152709/6

 

12

--------------------------------------------------------------------------------